Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Preliminary amendment filed 9/19/2019 which cancels claims 3-18, 20-23, 34-43, 45-66, 68-76, 81-87 and 89-94, and amends claims 19, 24-27, 32-33, 44, 67 and 77-80 has been entered. 
The following Office action is applied to claims 1-2, 19, 24-33, 44, 67, 77-80 and 88.

         Election/Restrictions
            Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-2, 19, 24-33, 44, 67 and 79, drawn to a polymer of Formula (I); a composition (claims 27-32, 44) comprising the polymer and comprising polynucleotide, protein a small molecule  or a biological molecule (claim 31); a scaffold (claim 33) comprising the composition;  a particle (claim 67) comprising the composition; and a kit comprising the polymer, classified in CPC A61K 31/25, A61K 49/126, A61K 49/186, A61K 49/1818. 

Group II, claims 77-78, drawn to a method of delivering an agent to a subject in need thereof  comprising administering to the subject the polymer or the composition comprising the polymer, classified in CPC A61K 49/049, A61K 49/126, A61K 49/186, A61K 49/1818. 

Group III, claim 80, drawn to a method of making a polymer comprising reacting a tetra-arm polyethylene glycol alkynoate of Formula (A) with an amine of Formula (B), classified in CPC C07C 209/00, C07C 27/00, C07C 31/2020.

Group IV, claim 88, drawn to a method of making a polymer comprising reacting a protein derivatized with an electrophile, or a carbohydrate derivatized with an electrophile or a tetra-arm polyethylene glycol alkynoate compound of Formula A with an amine selected from the group consisting of linear amines, branched amines, polyamines, cyclic amines, matrix metalloproteinase (MMP) degradable amines, redox sensitive amines, photocleavable amines, and compounds of Formula (B) that comprising amine groups, C07C 209/00, CPC 209/24, C07C 209/18, C07C 27/00, C07C 31/2020. 

                                            Species election
This application contains claims directed to the following patentably distinct species:
Claim 31 (Group I) is directed to the different species, i.e., a small molecule, nucleic acid, protein, peptide, polynucleotide, biologic (biological molecule), they differ from one another in chemical structures and chemical and biological properties/functionalities.
.

Claim 88 (Group IV) is directed to the different species, i.e., different reactants which are protein derivatized with an electrophile, or a carbohydrate derivatized with an electrophile or a tetra-arm polyethylene glycol alkynoate compound of Formula (A); they differ from one another in chemical structures and chemical or/and biological properties/functionalities.

In addition, Claim 88 (Group IV) is directed to the different species, i.e., different “amine” compounds: linear amines, branched amines, polyamines, cyclic amines, matrix metalloproteinase (MMP) degradable amines, redox sensitive amines, photocleavable amines and compounds of Formula B; they differ from one another in chemical structures and chemical and biological properties/functionalities; they differ from one another in chemical structures and chemical and biological properties/functionalities.

The species are independent or distinct because they differ from one another in genetics, microbiology and in cellular structures and functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 27, 29, 30 and 32 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. The species would require a different field of search; for example, searching different classes/subclasses or electronic resources, or employing different search queries for the distinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 					
The inventions are  independent or distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polymer of Group I can be used in a materially different process such as coating a scaffold or a particle.

Inventions III and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the polymer of group I can be m used to make another materially different product such as to coat in a solid scaffold so as to produce coated scaffold material.

Inventions IV  and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the polymer of group I can be m used to make another materially different product such as to coat in a solid scaffold so as to produce coated scaffold material.

Inventions II, III and IV are directed to related product or composition. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions reacting the “derivatized protein” or “derivatized carbohydrate” with an “amine compound” such as matrix metalloproteinase (MMP) degradable amines, redox sensitive amines, photocleavable amines in Group IV method is NOT required for performing the method of Group III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

        Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
       The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
     In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art due to their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (i.e. methods and products);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and would raise different issues under 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Samuel Wei Liu/ 
Patent Examiner, Art Unit 1656				December 29, 2021

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656